Citation Nr: 1109766	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-50 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety.

4.  Entitlement to service connection for a stomach disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1992 to January 1995.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The RO in St. Petersburg, Florida, is currently handling the matter.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only depression and anxiety.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been recharacterized as one claim for any psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the most recent VA outpatient treatment records are dated from February 2009.  All VA outpatient records since this date should be obtained and added to the claims file. 

Second, in statements dated in January 2009 and November 2009, the Veteran has asserted that his service treatment records (STRs) are incomplete and are missing documents.  Upon a review of the STRs currently of record, the Board notes that the STRs do not contain the Veteran's January 1995 separation examination and do not contain any treatment records for the Veteran subsequent to 1993.  This suggests to the Board that the Veteran is correct in his assertions that his STRs are incomplete.  Therefore, the AMC/RO should determine whether the STRs currently in the Veteran's claims file constitute the entirety of his in-service treatment notes.  The Court has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. 
§§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed high blood pressure, stomach disorder, and acquired psychiatric disorder.  The Veteran has never been afforded VA examinations for these claims.  Thus, examinations are needed to determine whether these disorders may be related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient records since February 2009 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  Do not associate duplicate records with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2010).  

3.  After obtaining the above records, afford the Veteran a VA examination to ascertain the nature and etiology of his claimed high blood pressure.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently has high blood pressure that had its onset during his active military service or is in any other way causally related to his active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After obtaining the above records, afford the Veteran a VA examination to ascertain the nature and etiology of his claimed stomach disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently has a stomach disorder that had its onset during his active military service or is in any other way causally related to his active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After obtaining the above records, afford the Veteran a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs, and offer comments and opinions addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed acquired psychiatric disorder had its onset during his active military service or is in any other way causally related to his active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


